DETAILED ACTION
Election/Restrictions
Claims 21-33, 37, 39-49, 52, 54, and 57-66 have been found allowable. Accordingly, the election of species requirement regarding the cryoprotectant(s), as set forth in the Office action mailed on 4/30/2020, has been reconsidered in view of the allowability of the claims to the elected species. The election of species requirement of 4/30/2020 is hereby withdrawn and all species have been fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Devora Champa on 5/20-21/2021. The application has been amended as follows: 
	Claims 34-36: Cancel.
	Claim 51: Rejoin. 
      Delete “cryoprotectant” and replace with --cryoprotectants--.
      Replace the word “is” with --comprise--.
Claims 52-56: Delete “cryoprotectant” and replace with --cryoprotectants--.
      Replace the word “is” with --are--.
Claim 61: Delete “comprises” and replace with --comprise--.
      Before “of said genera” in line 2, add --two or more--.
Claims 62-64: Delete “cryoprotectant” and replace with --cryoprotectants--.
      Replace the word “is” with --are--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a pharmaceutical composition comprising a lyophilized formulation comprising a microbial preparation and one or more cryoprotectants selected from the group consisting of trehalose, mannitol, sucrose, and any combination thereof. The microbial preparation comprises viable purified microorganisms from the group consisting of Akkermansia, Anaerotruncus, Blautia, Clostridium, and Dorea. In some embodiments, the pharmaceutical composition is in capsule form.
et al. (WO 2014/121298 A2) which discloses therapeutic compositions comprising a purified population of spore-forming bacteria (or bacteria having a substantial activity of spore-forming bacteria) mixed with a cryoprotectant like trehalose and then freeze-dried. Applicable bacteria include Akkermansia muciniphila, Anaerotruncus colihominis, Blautia producta, Clostridium innocuum, and Dorea longicatena. Von Maltzahn et al.’s therapeutic compositions are different from the claimed pharmaceutical composition in that it is not taught to be capable of maintaining at least 50% cell viability relative to the initial cell viability immediately prior to storage for at least 4 weeks at room temperature. Strasser et al. (Journal of Applied Microbiology 2009, Vol. 107, pages 167-177) and Celik et al. (Journal of Dairy Science 2013, Vol. 96, pages 3506-3516) do not cure this deficiency as these secondary references merely teach keeping cell viability greater than 50% using trehalose and/or sucrose on a single bacterial strain stored at room temperature and not on two or more genera from the specified group of bacteria. Strasser et al. shows that different bacterial species are affected differently by the same cryoprotectant when stored under the same conditions. Thus, a person with ordinary skill in the art would not have been able to predict that combining the specified cryoprotectant(s) with two or more of Akkermansia, Anaerotruncus, Blautia, Clostridium, and Dorea would maintain cell viability of at least 50% when stored at room temperature.
Claims were also previously rejected under 35 U.S.C. 112 for lack of full enablement. With the amendments limiting the one or more cryoprotectants to 
The terminal disclaimer filed on 5/20/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,901,603 and 10,821,138, has been reviewed and accepted. Hence, the double patenting rejections over said patents have been obviated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 21-33, 37, 39-49, and 51-66 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651